Case: 12-51142       Document: 00512320565         Page: 1     Date Filed: 07/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 25, 2013
                                     No. 12-51142
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GERARDO PAREDES-LOPEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-433-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Gerardo Paredes-Lopez appeals the 51-month sentence imposed following
his guilty plea conviction for illegal reentry following prior deportation. He
contends that his sentence, which is in the middle of the applicable guidelines
range, is unreasonable. He specifically argues that his sentence is greater than
necessary to meet the sentencing goals set forth in 18 U.S.C. § 3553(a) because
the district court did not properly account for a number of mitigating factors,
including, among others, the nonviolent nature of his crime, his benign motive

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51142     Document: 00512320565     Page: 2   Date Filed: 07/25/2013

                                  No. 12-51142

for reentering the United States, and his lack of recent criminal history.
Paredes-Lopez also argues that the presumption of reasonableness does not
apply to his sentence because the illegal-reentry guideline, U.S.S.G. § 2L1.2, is
not supported by empirical data.
      Paredes-Lopez makes no argument that the district court committed any
procedural error regarding his sentence. Thus, this court’s review is confined to
whether the sentence is substantively unreasonable. See Gall v. United States,
552 U.S. 38, 51 (2007).     Paredes-Lopez did not object to the sentence as
unreasonable, and therefore our review is for plain error. See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Nonetheless, even under the
ordinary standard of review, Paredes-Lopez has not shown that his sentence was
unreasonable.
      The record shows that the district court’s sentencing decision was based
upon an individualized assessment of the facts in light of the 18 U.S.C. § 3553(a)
factors. See Gall, 552 U.S. at 49-51. The district court’s determination of the
appropriate sentence is entitled to deference, and we may not reweigh the
Section 3553(a) factors or reverse a sentence because we might reasonably
conclude that a different sentence is proper. Id. at 51-52. Paredes-Lopez’s
arguments regarding his personal history and circumstances, the nonviolent
nature of his offense, and the remoteness of his criminal history are insufficient
to rebut the presumption of reasonableness that applies to his within-guidelines
sentence. See United States v. Rodriguez, 660 F.3d 231, 234 (5th Cir. 2011);
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United
States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). Further, as he
concedes, we have rejected his argument that the presumption of reasonableness
should not apply because Section 2L1.2 is not empirically based. See United
States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009).
      AFFIRMED.



                                        2